Citation Nr: 1550408	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for pleural plaques due to asbestos exposure (lung disability). 
 
 2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1957 to December 1960. 

These matters come on appeal before the Board of Veterans' Appeals from a May 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Hartford, Connecticut (RO).  In that rating decision, the RO awarded service connection for pleural plaques related to asbestos exposure and assigned a noncompensable evaluation.  The Veteran appealed. 

In December 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of hearing transcript has been associated with the claims folder. 

In February 2014, the Board remanded the initial increased rating claim to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a VA examination to evaluate the severity of his disability.  Based on the findings from an April 2014 VA examination, the AMC, in an August 2014 rating decision, increased the assigned evaluation to 10 percent, effective from the date of claim.  The issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Board found that a claim for TDIU was part and parcel to the Veteran's initial rating claim in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded both claims to the RO (via the AMC) for additional development.  In particular, the Board instructed the RO to obtain an addendum medical statement from the April 2014 VA examiner that clarified what symptomatology was associated with his service-connected lung disability as well as provide the Veteran with notice and development regarding his TDIU claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates the Veteran's chronic obstructive pulmonary disorder (COPD) is wholly separate from his disability due to asbestos-related pleural plagues. 

2.  The Veteran's disability due to asbestos-related pleural plagues is manifested by occasional productive cough and more accurately measured by Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), with measurement of 66 percent pre-bronchodilator. 

3.  At no point during the appeal has the Veteran's disability due to asbestos-related pleural plagues been manifested by cor pulmonale or pulmonary hypertension, or require the use of outpatient oxygen therapy. 

4.  The Veteran does not meet the schedular criteria for a TDIU, nor does the evidence suggest that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities so as to warrant referral for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected lung disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6833 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist 

VA must notify and assist claimants in substantiating claims for benefits. 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, adequate notice was given in December 2009 and May 2015 from the RO.  The May 2015 letter included notice on the information necessary to support a claim for TDIU.  Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the September 2015 supplemental statements of the cases.  See Mayfield v. Nicholson, 444 F. 3d 1328   (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection claim.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has also submitted private medical records in support of his claim.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran was afforded an April 2012 VA medical examination to evaluate the severity of his asbestos-related pleural plague disability.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other probative evidence of record. Pursuant to the Board's February 2014 remand instructions, the Veteran was afforded with an April 2014 VA pulmonary examination to evaluate the severity of his disability.  In a July 2015 addendum medical statement, the 2014 VA examiner provided clarification on her medical conclusions in response to the questions presented in the May 2015 Board remand instructions.  Any deficiencies in the 2014 VA examination report where addressed by the VA examiner in the July 2015 addendum VA medical opinion report.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining adequate VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2011, the Veteran testified at a personal hearing regarding his claim for an increased rating for his anxiety disorder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's statements of worsening symptoms.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  While this hearing did not specifically address the TDIU claim, his statements regarding the severity of his asbestos-related lung disability are pertinent to his TDIU claim.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.

2.  Initial Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, a uniform evaluation is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected asbestosis.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6833.

Under the General Rating Formula for Interstitial Lung Disease in 38 C.F.R. § 4.97  (Diagnostic Codes 6825 through 6833), a 10 percent evaluation is warranted for such disease with an FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  A 30 percent evaluation is warranted when there is an FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent evaluation is warranted when there is an FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted when there is an FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

Under 38 C.F.R. § 4.96(d), there are special provisions for applying the evaluation criteria for asbestosis and certain other respiratory diseases.  In relevant part, the provisions are as follows.  Note (2) provided that if the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  Note (4) provides that post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Note (5) provides that when evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  Note (6) provides that when there is a disparity between the results of different PFT's, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(2), (4)-(6).

Historically, the Veteran was diagnosed with asbestosis in 1991 following a private chest x-ray.  Subsequent private chest CT findings of small calcified bilateral pleural plaques, which were identified consistent with asbestosis exposure, and were considered stable.  See August 2006, May 2008, and August 2009 private treatment records.  A December 2009 private pulmonary function test (PFT) shows findings of FVC readings were 65 percent predicted pre-bronchodilator and 66 percent predicted post-bronchodilator and the DLCO (SB) reading was 117 percent predicted, with findings of moderate obstructive airway disease without evidence of bronchodilar reversibility.  Diffusion capacity was evaluated as normal. 

VA treatment records beginning around December 2009 show that the Veteran sought to initiate primary care for medical conditions, including a history of asbestosis.  At that time, the Veteran denied any symptoms of chest pain, shortness of breath, or cough, and his lungs were clear on clinical evaluation.  

The Veteran was afforded a VA examination in April 2010 with PFT, during which he reported a history of smoking 40-packs a year prior to quitting 8 months ago.  He had a history of exposure to asbestos in service and radiographic findings of pleural plaques.  He denied symptoms of productive cough, hemoptysis, and anorexia. 

He had recently tried medication without any results and is currently not taking any medication.  It was noted that a December 2009 private PFT showed findings of obstructive pattern with normal diffusing capacity.  On clinical examination, the Veteran's lungs were clear without evidence of cor pulmonale or pulmonary hypertension.  The VA examiner concluded that there was evidence of asbestos related lung disease as manifested by pleural plaques on chest radiograph, but the private PFT showed evidence of obstructive rather than restrictive-interstitial lung disease.  As such, his respiratory symptoms are more likely than not due to chronic obstructive lung disease, which was thought to be smoking-related.  

Later, April 2010 VA PFT report shows findings of FVC readings were 70 percent predicted pre-bronchodilator and 68 percent predicted post-bronchodilator.  The DLCO (SB) reading was 92 percent predicted with a corresponding finding of normal diffusion defect.  In an April 2010 addendum medical statement, the VA examiner interpreted those results as mild restrictive physiology suggested by the reductions in FVC and FEV1 with normal FEV1/FVC ratio and normal diffusing capacity.   

In an April 2011 VA medical opinion report, the VA examiner reviewed the findings from the April 2010 VA examination and VA PFT, and concluded that the Veteran's symptoms were more likely related to his non-service connected chronic obstructive pulmonary disorder (COPD) than his mild restrictive lung disease related to his history of asbestos exposure.  The VA examiner explained that the findings from the December 2009 and April 2010 PTF only revealed findings of mild restrictive lung disease since his total lung capacity (TLC) and diffused capacity were considered normal. 

During the December 2011 Travel Board hearing, the Veteran testified that his disability had worsened since the 2010 VA examination.  In particular, the Veteran testified that he experienced shortness of breath and tightness in his chest, and he was unable to walk more than 50 feet without stopping.

The Veteran was afforded another VA pulmonary examination in April 2014.  The report shows current diagnoses of COPD and bilateral pleural plagues.  The Veteran complained of having a cough in the morning with minimal sputum production, dyspnea with exertion with walking more than 25 yards and climbing flight stairs.  He denied symptoms of hemoptysis, fever, night sweats, weight loss, and anorexia.  He denied taking any medication for his respiratory symptoms. The Veteran had a new onset of chronic heart failure and a long history of smoking before quitting six years ago.  On clinical evaluation, the Veteran's lungs were clear on auscultation without cough or rales.  PTF revealed findings of FVC readings were 48 percent predicted pre-bronchodilator and 59 percent predicted post-bronchodilator.  The DLCO (SB) reading was 66 percent predicted.  The VA examiner stated that the DLCO (SB) most accurately reflected the severity of the Veteran's service-connected lung disability.  The VA examiner concluded that clinical evaluation revealed the Veteran had asbestos related lung disease, as manifest by pleural plaques on chest radiograph, and current pulmonary function tests showed decreased perfusion partially due to restrictive-interstitial lung disease.  The VA examiner found that the Veteran's symptoms were due to both COPD and restrictive lung disease (scarring from pleural plaques), and his pulmonary impairment was evaluated as moderately severe.  The Veteran's respiratory condition made it difficult for him to have a job requiring lifting, bending, climbing stairs/ladders, and prolonged walking, and had mild-moderate impact on his ability to work.  

In an August 2014 addendum statement, the VA examiner noted that DLCO post-bronchodilator results are not provided because that is not traditionally a part of PFT.  DLCO is a test for diffusion capacity and bronchodilators would have no bearing on diffusion capacity, therefore post-bronchodilator results are non-diagnostic.

In May 2015, the Board sought clarification from the April 2014 VA examiner regarding which the pulmonary function test results more accurately reflect the Veteran's April 2014 pulmonary function, and address whether the Veteran's COPD was related to his period of service, to include his pleural plague lung disease, or whether the condition was wholly separate and the symptoms could be delineated from his service-connected disability.  

In a July 2015 supplement VA medical opinion, the same VA examiner reviewed the claims folder, including the findings from the April 2014 VA examination as well as the private medical evidence provided by the Veteran.  The VA examiner stated that the April 2014 VA PFT results reflect the Veteran's pulmonary status.  These findings showed that the FEV-1 most accurately reflects the current pulmonary status in terms of obstructive lung disease, because COPD is more dominant per PFTs and low FEV1.  

The VA examiner further concluded that the COPD was less likely related to service as there was no evidence COPD began during or one year post service time, and the Veteran's COPD was not proximately caused or aggravated by his service-connected pleural plaque disease.  She noted that there was a lack of evidence demonstrating that his COPD was related to or aggravated by his asbestos-related pleural plaque disease.  The VA examiner explained that their pathologies are different where COPD is an obstructive lung disease and pleural plaques would be more restrictive, and there is no evidence to suggest that either condition aggravated the other beyond natural progression.  Then, the VA examiner identified that the Veteran's asbestos-related pleural plaque disease symptoms more likely involve his occasional productive cough, and his COPD was solely responsible for dyspnea on exertion.  Finally, the VA examiner stated that the Veteran's asbestos-related pleural plaques would less likely have any bearing on ability to work, because his only symptoms are productive cough, which would not likely interfere with work in any capacity.

Based on the foregoing, the Board finds that the evidence of record does not support an initial evaluation in excess of 10 percent for service-connected asbestos-related pleural plague disease at any point during the period under appeal.  In this regard, his service-connected disability has not been shown to have an FVC of 65- to 74-percent predicted or DLCO (SB) of 56- to 65-percent predicted based on the PFT results above.

Initially, the Board notes that the medical evidence demonstrates that the Veteran has two diagnosed disorder, non-service connected COPD and service-connected asbestos-related pleural plague disease, impacting his pulmonary function.  Notably, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998).  In this case, with respect to COPD, the April 2014 VA examiner in the May 2015 VA medical opinion report concluded that the Veteran's COPD was wholly separate condition from his service-connected asbestos-related pleural plague, and his COPD was not likely related to his period of service, or proximately caused or aggravated by his service-connected disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310.  This medical conclusion was supported by rational statement as discussed above. 

The VA examiner specifically identified that the Veteran's service-connected asbestos-related pleural plague was manifested by his symptoms of occasional productive cough and most accurately reflected by DLCO (SB) results on PTF; whereas, his COPD was solely responsible for his dyspnea on exertion and more accurately reflected by FVC results on PFT.  The VA examiner supported her medical conclusion by noting that the diagnosed disorder arose from different pathologies and FVC results on PTF are representative of obstructive disease process.  

The Board has considered the medical literature submitted by the Veteran's representative that indicates that COPD may develop in patients who have been exposed asbestos.  However, the medical literature raises only a speculative possibility of such a link.  Moreover, it does not take into consideration the personal medical history of the Veteran in this case.  As explained, the VA examiner's medical opinion is more probative, because it is a product of consideration of the Veteran's relevant history, a review of the file, as well as medical literature and includes a rationale specific to the Veteran.  As the medical evidence shows that the Veteran's symptoms from his service-connected asbestos-related lung disease can be differentiated from his non-service connected COPD, the Board will not consider those pulmonary symptoms solely attributed to his COPD (dyspnea on excretion and FVC results on PFT) in the evaluation of the Veteran's service-connected lung disability.  See Mittleider, 11 Vet. App. at 182.

In determining the appropriate PFT measurements for rating purposes, both the 2010 and 2014 VA examiners specifically indicated that the DLCO (SB) test result most accurately reflected the Veteran's level of disability.  See 38 C.F.R. § 4.96(d)(6).  Moreover, the April 2014 VA examiner provided an explanation to support this finding, as detailed above in the July 2015 supplemental VA medical opinion report.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and it is supported by rationale and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the medical provider is of greater probative weight than the Veteran's more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for it.  The DLCO (SB) readings noted above are consistent with the 10 percent evaluation currently assigned.  See 38 C.F.R. § 4.96. 

Moreover, the Veteran has not been shown to have cor pulmonale, pulmonary hypertension, or the requirement of outpatient oxygen therapy contemplated in the 100 percent rating criteria.  In fact, the VA examiners specifically indicated that the Veteran did not require outpatient oxygen therapy or have cardiopulmonary complications from his asbestosis.  See 38 C.F.R. § 4.96.

The Board notes one additional component of the 60 and 100 percent rating criteria regarding the results of a maximum exercise capacity test.  In this instance, there are no expressly stated results of a maximum exercise capacity test as indicated in the rating criteria.  Nevertheless, the Board finds that the VA examinations of record are adequate to decide the claim.  In this regard, when a maximum exercise capacity test is not of record, the relevant rating provisions instruct to evaluate the disability on alternative criteria.  See 38 C.F.R. § 4.96(d)(1)(i); see also 71 Fed. Reg. 52,457 -58 (Sept. 6, 2006) (final rulemaking explaining that regulations do not require a maximum exercise capacity test be conducted in any case, and that such test is not routinely conducted).  Moreover, the VA examiners stated that the PFT results accurately reflected the Veteran's current pulmonary and that the DLCO (SB) test result most accurately reflected the Veteran's level impairment due to his service-connected disability.  Cf. 71 Fed. Reg. at 52, 458 ("In any given case, the examiner may request, based on clinical judgment, that a maximum exercise capacity test be conducted, such as in cases where the PFT's do not fully explain symptomatology.").

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's asbestosis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589  (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's asbestosis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Furthermore, the Veteran's complaints, including exertional dyspnea, are contemplated in the rating criteria that address the resulting pulmonary functional impairment.  Indeed, the VA examiners indicated that the DLCO (SB0 results on PFT were an accurate reflection of the Veteran's pulmonary functioning due to his service-connected disability.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected asbestosis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.



3.  TDIU 

The Veteran contends that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU. He specifically contends that his service-connected asbestos-related pleural plagues disease renders him unemployable.  His asbestos-related pleural plague is rated 10 percent disabling, tinnitus is rated 10 percent disabling, and his bilateral hearing loss disability is rated as noncompensable.  He has a combined evaluation rating of 20 percent.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In a September 2014 correspondence, the Veteran asserted entitlement to a TDIU based on the severity of his service-connected disability.  The Veteran's July 2015 VA Form 21-8940, Application for Increased Compensation based on Unemployability, shows he believes he is unable to work as result of his asbestos-related pleural plague disease and COPD.  He reported that he last worked in February 1993, prior to retiring, in the shipping and handling department at General Electric.  The Veteran indicated that he completed high school but did not receive any higher education or other form of training. 

The report of an April 2010 VA audiology examination shows that the Veteran complained of difficulty conversing with others without facing the speaker and he requires others to repeat themselves before he understands what is being said.  The report shows diagnoses of bilateral sensorineural hearing loss and tinnitus.  Audiometric results did not support a compensable evaluation for bilateral hearing loss disability under Table VII.  See 38 C.F.R. § 4.85.  The assignment of a 10 percent evaluation for tinnitus is maximum rating for that disability.  38 C.F.R. § 4.87, Diagnostic Code 6260. 
 
As discussed above, the severity of the Veteran's service-connected asbestos-related pleural plagues does not support the assignment of an evaluation in excess of 10 percent at any point during the period under appeal.  See 38 C.F.R. § 4.96, Diagnostic Code 6833.  The Board acknowledges that the April 2014 VA examination report shows that the Veteran's overall pulmonary impairment (due to both his service connected disability and non-service connected COPD) was considered moderately severe and made it difficult for him to have a job requiring lifting, bending, climbing stairs, and prolonged walking.  However, in the July 2015 VA medical opinion report, the VA examiner explained that his asbestos-related pleural plaques would less likely have any bearing on ability to work, because his only symptoms are productive cough, which would not likely interfere with work in any capacity.  As discussed above, the Veteran's non-service connected COPD is wholly separate from his service-connect lung disability, and it cannot be considered in an award of TDIU. 

Based on the foregoing, the Board finds that there is nothing in either the lay or medical evidence of record to suggest that his service-connected disabilities alone significantly impact his employability. 

In summary, the Veteran's current combined disability evaluation of 20 percent is insufficient to consider TDIU on a schedular basis, and the most probative evidence weighs against concluding that the Veteran is precluded from securing or following a substantially gainful occupation so as to warrant referral for extraschedular consideration.  Accordingly, the benefit sought on appeal is denied.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for lung disability is denied. 

Entitlement to total disability rating due to individual unemployability (TDIU) is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


